Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “so they can be assumed” (line 7) is indefinite, as it appears to suggests a human element, providing neither structure nor step limitation.  What if anything does the phrase add to this claim which defines the steps of a method?
	As to claim 1, “known” (line 8) to whom/what?  Is there really something that knows in this method?
	As to claim 1, is the “angle” (line 8) within an accuracy of a “few degrees”, or in the alternative, is it the compensation (“compensated”, line 8) that is within “a few degrees”?
	As to claim 1, the alternatives in the “wherein” (line 6) clause (lines 6-9) is uncertain.  In particular, where does the second alternative end?  Should “and the” (line 9) have read - - ; and wherein the - -?  
	As to claim 1, “the specific force vectors” (line 10) lack antecedent basis. 
	As to claim 1, “said reference frame” (line 13) is confusing, as it’s not clear which of the two earlier referred to reference frames “said reference frame” (line 13) relates to.
	As to claim 4, “considered” (line 2) by whom/what?  Is there really any consideration involved?  Should “are considered” (line 2) be there?
	As to claim 7, isn’t “an electronic processing unit” (line 2) the same as claim 1’s “’the electronic processor circuit” (line 9, claim 1), and thus effectively claimed twice?
As to claim 7, it appears that the “at least first and second inertial measurement units” (lines 1 and 2) are the same as claim 1’s “first and second inertial measurement units” (lines 1-2), and thus are effectively claimed twice?

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7’s apparatus claim’s “arranged to perform the method” (lines 2,3) effectively removes the actual performing of the steps of method base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861